Citation Nr: 0334236	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for status post 
meniscectomy of the right knee (right knee instability), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee with painful limitation of motion 
(right knee arthritis), currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999, August 2001 and April 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  In the 
February 1999 rating decision, the RO denied the veteran's 
claim of entitlement to an increased evaluation for his right 
knee instability.  In the August 2001 rating decision, the RO 
denied the veteran's claim of entitlement to a TDIU, and in 
April 2002, the RO established entitlement to a separate 10 
percent evaluation for his right knee arthritis.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

The Board notes that although both the RO and the veteran's 
representative have referred to the veteran's "combined 40 
percent rating for his right knee disability," under the 
law, he is challenging the separate 30 percent and 10 percent 
ratings that are assigned under Diagnostic Codes 5257 and 
5010.  Accordingly, the Board has identified these issues as 
indicated on the title page.  




REMAND

After a careful review of the claims folder, the Board finds 
that for various reasons, each of the veteran's claims must 
be remanded for further action.

As a preliminary matter, the Board notes that during the 
course of this lengthy appeal, which has been pending since 
June 1998, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in 
November 2000.  This liberalizing law is applicable to the 
appellant's claim because it is pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  
The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, in an April 2002 letter, the RO informed the 
veteran of the basic requirements of a TDIU claim; however, 
to date, neither the appellant nor his representative was 
issued any sort of notification of the VCAA and the effect it 
had on his pending claims for increased ratings for his right 
knee instability and arthritis.  The Board points out that 
the claims folder was received at the Board in October 2002, 
almost two years after the VCAA was enacted.  The Board finds 
that the RO should inform the appellant and his 
representative of the VCAA and its notification provisions.  
Accordingly, because his right knee instability and arthritis 
claims are inextricably intertwined with the TDIU issue, 
these claims must all be remanded.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).

In addition, in a January 2002 statement, the veteran 
reported that he was receiving regular medical care at the 
Rochester and Buffalo, New York, VA Medical Centers; however, 
records of the veteran's treatment at these facilities, dated 
since April 2002, have not been associated with the claims 
folder.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain these 
outstanding VA medical records, which may well contain 
significant medical findings and conclusions.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2002).  As such, for this reason as well, this appeal must 
be remanded.  

In addition, in support of his right knee and TDIU claims, 
the veteran has contended that due to the severity of his 
service-connected disabilities, he is unable to work.  
Further, he and his representative have specifically argued 
that he was entitled to increased ratings and to a TDIU on an 
extraschedular basis.  As such, on remand, the Board finds 
that the RO must determine whether the criteria for an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) are met 
and thus whether this matter warrants referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service.

In this regard, the Board observes that the veteran has had 
at least five right knee surgeries, and a May 2000 VA 
outpatient treatment entry reflects that an examiner reported 
he was unable to "tolerate" training on a stationary 
bicycle due to right knee swelling and pain.  The outpatient 
treatment records also indicate that due to his right knee 
pain, swelling, instability and locking, the veteran 
complained that he was "functionally unable to walk."  
Moreover, in a March 2000 report, a VA examiner stated that 
due to the severity of his right knee pathology, the veteran 
would likely require right knee replacement surgery, and that 
if he were he in his fifties, rather than only 36 years of 
age, he would be a candidate for that procedure.

With respect to his TDIU claim, the Board observes a review 
of the VA outpatient treatment records shows that when the 
veteran was seen for psychiatric treatment, he complained of 
the impairment stemming from his service-connected right and 
left knee disabilities and was diagnosed as having an anxiety 
disorder, not otherwise specified, which is presumably due to 
his reported complaints.  As such, the Board finds that the 
record raises a claim of entitlement to service connection 
for a psychiatric disability secondary to his service-
connected bilateral knee disability.  Further, during his 
October 1999 RO hearing, the veteran reported that he had a 
bilateral ankle disability that was secondary to his service-
connected right knee and left knee disabilities.  

To date, neither of these claims has been considered by VA, 
and the Board notes that the determinations of the veteran's 
pending right knee disability claims, as well as his informal 
psychiatric and ankle disability claims, may impact the 
veteran's TDIU claim because if service connection were 
established for any of these conditions, an evaluation and 
effective date for service connection must be assigned.  
Moreover, if a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot, 
effective the date of the 100 percent schedular evaluation.  
See Green v. West, 11 Vet. App. 472, 476 (1998), (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 
6-99, 64 Fed. Reg. 52375 (1999).  As such, because the 
resolution of veteran's perfected and unadjudicated claims 
might potentially impact his TDIU claim, these claims are 
inextricably intertwined with the TDIU claim, and a Board 
decision on his TDIU claim at this time would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, the Board observes that there are two opinions 
of record addressing whether the veteran is unemployable due 
to his service-connected disabilities.  In an April 2001 
statement, Dr. Julius P. Horvath opined that due to the 
veteran's bilateral hip, bilateral knee and low back 
disabilities, he was totally disabled and unemployable.  In a 
July 2001 report, however, a VA examiner, while noting that 
the veteran had lost his job due to his service-connected 
disabilities, nonetheless stated that he was not "totally 
disabled"; instead, the VA examiner characterized the 
veteran as having a "moderate level of disability."  Thus, 
the Board is presented with conflicting medical opinions 
regarding whether the veteran is unemployable due to his 
service-connected disabilities.  Under these circumstances, 
further medical evaluation of the veteran is required in 
order to clarify whether the veteran is unable to maintain a 
substantially gainful occupation due to his service-connected 
disabilities before a decision concerning his appeal can be 
made.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001.  

In this regard, the Board notes that pursuant to the VCAA and 
its implementing regulations, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  Consistent with this legislation and 
existing caselaw precedent, when there is unemployability, VA 
must either a obtain a competent medical opinion from an 
examiner, subsequent to his or her review of the record, 
and/or a physical examination, to determine whether it is at 
least as likely as not that the veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  For this 
reason as well, the veteran's TDIU claim must be remanded.

As a final point, the Board notes that in Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit came to a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response; here, in an April 26, 2002, letter, 
the RO advised the veteran that had to submit evidence in 
support of his claim by June 26, 2002, i.e., within sixty 
days.  Therefore, because this case is being remanded for 
additional development, on remand, the RO must take this 
opportunity to inform the veteran that he has a full year is 
allowed to respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him in recent years for service-
connected right knee, left knee, low 
back, right hip and left hip 
disabilities, as well as for any 
psychiatric or ankle problems since 
service.  This should specifically 
include records of his care at the 
Rochester and Buffalo, New York, VA 
Medical Centers, dated since April 2002; 
from Dr. Graham R. Huckell, or any other 
examiner at Simmons Orthopaedic and Spine 
Associates, LLP, dated since April 2002; 
and in recent years from Dr. Julius P. 
Horvath.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his service-connected right knee, left 
knee, low back, right hip and left hip 
disabilities, as well as for his ankles.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should identify all right knee, 
left knee, low back, right hip, left hip 
and ankle pathology found to be present.  
With regard to each of the veteran's 
orthopedic conditions, the examiner 
should report the findings of range of 
motion studies expressed in degrees and 
in relation to normal range of motion for 
each of the affected parts.  The examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in each of the 
affected areas.  To the extent possible, 
the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the right 
knee, left knee, low back, right hip left 
hip and ankles.  

In addition, the examiner should rule in 
or exclude a diagnosis of right and left 
ankle disability.  If a right or left 
ankle disability is diagnosed, the 
examiner should opine whether it is at 
least as likely as not that any such 
disorder was caused or aggravated by his 
service-connected knee disabilities.

Thereafter, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities (including any 
psychiatric or ankle disabilities, if the 
examiner concludes he has any of these 
conditions and that they are either at 
least as likely as not related to service 
or to his service-connected knee 
conditions), either alone or in the 
aggregate render him unable to secure or 
follow a substantially gainful 
occupation.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the current nature, 
etiology, and extent of any psychiatric 
condition found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any psychiatric disability found to 
be present, to specifically include an 
anxiety disorder not otherwise specified, 
is related to his service-connected knee 
conditions.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claims of service connection 
for psychiatric and ankle disabilities, 
as again review his right knee and TDIU 
claims.  In readjudicating the veteran's 
right knee and TDIU claims, the RO must 
specifically determine whether the 
criteria for submission for an extra-
schedular pursuant to 38 C.F.R. 
§ 3.321(b)(1) have been met.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

8.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


